                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 3:11-cr-00012-22
                                                    )
 ALTO PARNELL,                                      )
                                                    )
         Defendant.                                 )

                                               ORDER

       By Order entered on September 4, 2020, the Court granted in part Defendant’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

based on his claim under Lafler v. Cooper, 566 U.S. 156 (2012), and stated that it would resentence

Defendant by separate order in his related criminal case. (Doc. No. 3090; see also Case No. 3:18-

cv-00987, Doc. No. 51.) Before the Court is the parties’ Joint Motion for Imposition of a Reduced

Sentence (Doc. No. 3087), requesting the Court to resentence Defendant on Counts 1 and 4 to

concurrent sentences of 188 months followed by a 5-year term of supervised release. As part of

this motion, the Government also agrees to withdraw the Information Alleging Prior Felony Drug

Convictions (21 U.S.C. § 851) (Doc. No. 1487), and Defendant agrees to “wave any appeal of his

conviction or sentence or of this resolution and final judgment of his § 2255 motion, and . . . any

right to file another motion under . . . § 2255 or any other collateral attack, except to raise a claim

of an involuntary plea, prosecutorial misconduct, or ineffective assistance of counsel.” (Doc. No.

3087 at 1; see also Doc. No. 3087-1 at 1–2.)

       Having considered the parties’ joint motion and all of the factors in 18 U.S.C. § 3553(a),

the Court agrees with the parties’ recommended sentence. Accordingly, the parties’ Joint Motion




 Case 3:11-cr-00012 Document 3093 Filed 09/09/20 Page 1 of 2 PageID #: 17969
for Imposition of a Reduced Sentence (Doc. No. 3087) is GRANTED. Defendant is hereby

SENTENCED to 188 MONTHS on Counts 1 and 4, to be served concurrently, in the custody of

the Attorney General, followed by a 5-year term of supervised release under the same conditions

previously imposed (see Doc. No. 2405 at 3–4.) The Information Alleging Prior Felony Drug

Convictions (21 U.S.C. § 851) (Doc. No. 1487) is DISMISSED.

       An Amended Judgment will be filed.

       IT IS SO ORDERED.




                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              2

 Case 3:11-cr-00012 Document 3093 Filed 09/09/20 Page 2 of 2 PageID #: 17970
